DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bi et al. (US 9,818,875 B1 hereinafter referred to as “Bi”).
With respect to claim 1, Bi discloses, in Figs.1-24, a method of forming a device, comprising: forming a plurality of fins (120) over a semiconductor substrate (110) (see Figs.1-2, col.5 lines 40-65 wherein two vertical fins 120 along longitudinal direction over substrate 110 is disclosed); forming a plurality of sacrificial gate stacks (131-132 and 134) over the fins (120) (see Figs.3-4, col.6 lines 59-67 and col.7 lines 1-30 wherein gate dielectric layer 131, work function layer 132, and conductive gate fill layer 134 are disclosed); forming a spacer layer (140) over sidewalls of the sacrificial gate stacks (131-132 and 134) (see Figs.5-6, col.7 lines 17-30 wherein gate spacer 140 is disclosed); forming source/drain junctions (125) over exposed portions of the fins between adjacent spacer layers (140) (see Figs.5-6, col.8 lines 46-60 wherein top surface of the source/drain 125 can also be coplanar with or below the top surface of the vertical fin 120); forming an interlayer dielectric (150) over the source/drain junctions (125) between adjacent spacer layers (140) (see Figs.7-9, col.9 lines 24-67 and col.10 lines 43-55 wherein ILD layer 150 aligned and over source/drains 125 between spacer in the plan view is disclosed); forming a masking layer (180) over the interlayer dielectric (150) and over the sacrificial gate stacks (131-132 and 134); forming an opening in the masking layer (180) defining a fin cut region (see Figs.13-14, col.11 lines 37-61 wherein masking layer 180 can be formed, patterned, and developed on at least a portion of the exposed top surfaces to form openings) and, using the masking layer as an etch mask, selectively etching one of (i) the sacrificial gate stacks (131-132, 134) within the fin cut region, or (ii) the interlayer dielectric (150) and the source/drain junctions (125) within the fin cut region, to expose the fins (120) within the fin cut region; etching the exposed fins (120) to form fin cut openings (190) (see Figs.15-20, col.12 and col.13 lines 1-34 wherein gate fill materials , source/drain are removed by a selective wet etch or dry plasma etch to exposed substrate then further selective directional RIE used to remove the substrate material by forming trenches 190 is disclosed); and forming a dielectric fill layer (200, 210) within the fin cut openings (190) (see Figs.21-24, col.13 lines 35-67 and col.14 lines 1-51 wherein trenches fill insulating liner 200 and trench fill 210 can be silicon oxide, a low-K insulating dielectric, silicon oxynitride, carbon doped silicon oxide (SiO), fluorine doped silicon oxide, boron carbon nitride (BCN), hydrogen silsesquioxane polymer (HSQ), methyl silsesquioxane polymer (MSQ), methyl doped silica or SiO.sub.x(CH3).sub.y or SiC.sub.xO.sub.yH.sub.z organosilicate glass (SiCOH), and porous SiCOH, and combinations thereof are disclosed).
With respect to claim 2, Bi discloses, in Figs.1-24, the method, wherein etching the exposed fins comprises completely removing the exposed fins (120) and further comprises removing a portion of the semiconductor substrate (110) within the fin cut region (see Figs.15-20, col.12 and col.13 lines 1-34 wherein gate fill materials , source/drain are removed by a selective wet etch or dry plasma etch to exposed substrate then further selective directional RIE used to remove the substrate material by forming trenches 190 is disclosed).
With respect to claim 7, Bi discloses, in Figs.1-24, a method of forming a device, comprising: forming a plurality of fins (120) over a semiconductor substrate (110) (see Figs.1-2, col.5 lines 40-65 wherein two vertical fins 120 along longitudinal direction over substrate 110 is disclosed); forming a plurality of sacrificial gate stacks (134) over the fins (120); forming a spacer layer (140) over sidewalls of the sacrificial gate stacks (see Figs.3-4, col.6 lines 59-67 and col.7 lines 1-30 wherein gate dielectric layer 131, work function layer 132, and conductive gate fill layer 134 are disclosed; see Figs.5-6, col.7 lines 17-30 wherein gate spacer 140 is disclosed); forming source/drain junctions (125) over exposed portions of the fins (120) between adjacent spacer layers (140) (see Figs.5-6, col.8 lines 46-60 wherein top surface of the source/drain 125 can also be coplanar with or below the top surface of the vertical fin 120); forming an interlayer dielectric (150) over the source/drain junctions (125) between adjacent spacer layers (140) (see Figs.7-9, col.9 lines 24-67 and col.10 lines 43-55 wherein ILD layer 150 aligned and over source/drains 125 between spacer in the plan view is disclosed); forming a masking layer (180) over the interlayer dielectric and over the sacrificial gate stacks; forming an opening in the masking layer defining a fin cut region (see Figs.13-14, col.11 lines 37-61 wherein masking layer 180 can be formed, patterned, and developed on at least a portion of the exposed top surfaces to form openings) and, using the masking layer as an etch mask, etching one of (i) the sacrificial gate stacks within the fin cut region, or (ii) the interlayer dielectric and the epitaxial source/drain junctions within the fin cut region, to expose the fins within the fin cut region (see Figs.15-20, col.12 and col.13 lines 1-34 wherein gate fill materials , source/drain are removed by a selective wet etch or dry plasma etch to exposed substrate then further selective directional RIE used to remove the substrate material by forming trenches 190 is disclosed); etching the exposed fins to form fin cut openings; and forming a dielectric fill layer within a bottom portion of the fin cut openings (see Figs.21-24, col.13 lines 35-67 and col.14 lines 1-51 wherein trenches fill insulating liner 200 and trench fill 210 can be silicon oxide, a low-K insulating dielectric, silicon oxynitride, carbon doped silicon oxide (SiO), fluorine doped silicon oxide, boron carbon nitride (BCN), hydrogen silsesquioxane polymer (HSQ), methyl silsesquioxane polymer (MSQ), methyl doped silica or SiO.sub.x(CH3).sub.y or SiC.sub.xO.sub.yH.sub.z organosilicate glass (SiCOH), and porous SiCOH, and combinations thereof are disclosed).
4.	Claims 1-16 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Xie et al. (US 9,761,495 B1 hereinafter referred to as “Xie”).
With respect to claim 1, Xie discloses, in Figs.2A-2J and 3A-3E, a method of forming a device, comprising: forming a plurality of fins (205) over a semiconductor substrate (210); forming a plurality of sacrificial gate stacks (215) over the fins (205); forming a spacer layer (230) over sidewalls of the sacrificial gate stacks (215); forming source/drain junctions (240) over exposed portions of the fins (205) between adjacent spacer layers (230); forming an interlayer dielectric (245) over the source/drain junctions (240) between adjacent spacer layers (230) (see Fig.2A, col.4 lines 20-67 wherein fins over substrate, spacers 230 over gate structures 215, dielectric layer 245 between spacers 230 and over source/drain regions 240 are disclosed); forming a masking layer (250) over the interlayer dielectric (245) and over the sacrificial gate stacks (215); forming an opening (255) in the masking layer (250) defining a fin cut region and, using the masking layer (255) as an etch mask, selectively etching one of (i) the sacrificial gate stacks (215) within the fin cut region, or (ii) the interlayer dielectric (245) and the source/drain junctions (240) within the fin cut region, to expose the fins (205) within the fin cut region; etching the exposed fins (205) to form fin cut openings (see Figs.2B-2E, col.5 lines 3-36 wherein selective etch is performed to remove sacrificial gate 215 to expose fin 205 is disclosed); and forming a dielectric fill layer (305, 272/275) within the fin cut openings (see Figs.2G, 3A, col.5 lines 47-61 wherein insulating material layer 275/272 and col.6 lines 21-31 wherein insulating material layer 275 are disclosed).
With respect to claim 2, Xie discloses, in Figs.2A-2J and 3A-3E, the method, wherein etching the exposed fins (205) comprises completely removing the exposed fins (205) and further comprises removing a portion of the semiconductor substrate (210) within the fin cut region (see Fig.2F, col.5 lines 37-46 wherein further selective etching removal of substrate 210 to define trenches 270 is disclosed).
With respect to claim 3, Xie discloses, in Figs.2A-2J and 3A-3E, the method, further comprising recessing the dielectric fill layer (272, 305) to form first openings (320), wherein a top surface of the recessed dielectric fill layer (272) is above a top surface of the fins (205) (see Figs.3B-3C, col.6 lines 33-53 wherein etch the insulating material layer 305 to define dummy gate recesses 320 is disclosed).
With respect to claim 4, Xie discloses, in Figs.2A-2J and 3A-3E, the method, further comprising removing the sacrificial gate stacks to form second openings (280) (see Figs.3E, 2I-2J, col.6 lines 61-67 and col.7 lines 1-11 wherein further removal of sacrificial gate which was not removed previously is disclosed).
With respect to claim 5, Xie discloses, in Figs.2A-2J and 3A-3E, the method, further comprising forming a functional gate stack (330) within the first and second openings (see Fig.3E, col.7 lines 1-11).
With respect to claim 6, Xie discloses, in Figs.2A-2J and 3A-3E, the method, wherein the functional gate stack within the first openings is formed directly over the dielectric fill layer and the functional gate stack within the second openings is formed directly over the fins (see Fig.3E, col.7 lines 1-11).
With respect to claim 7, Xie discloses, in Figs.2A-2J and 3A-3E, a method of forming a device, comprising: forming a plurality of fins (205) over a semiconductor substrate (210); forming a plurality of sacrificial gate stacks (215) over the fins (205); forming a spacer layer (230) over sidewalls of the sacrificial gate stacks (215); forming source/drain junctions (240) over exposed portions of the fins (205) between adjacent spacer layers (230); forming an interlayer dielectric (245) over the source/drain junctions between adjacent spacer layers (see Fig.2A, col.4 lines 20-67 wherein fins over substrate, spacers 230 over gate structures 215, dielectric layer 245 between spacers 230 and over source/drain regions 240 are disclosed); forming a masking layer (250) over the interlayer dielectric (245) and over the sacrificial gate stacks (215); forming an opening (255) in the masking layer (250) defining a fin cut region and, using the masking layer (250) as an etch mask, etching one of (i) the sacrificial gate stacks (215) within the fin cut region, or (ii) the interlayer dielectric (245) and the epitaxial source/drain junctions (240) within the fin cut region, to expose the fins within the fin cut region; etching the exposed fins to form fin cut openings (see Figs.2B-2E, col.5 lines 3-36 wherein selective etch is performed to remove sacrificial gate 215 to expose fin 205 is disclosed); and forming a dielectric fill layer (272/275, 305) within a bottom portion of the fin cut openings (see Figs.2G, 3A, col.5 lines 47-61 wherein insulating material layer 275/272 and col.6 lines 21-31 wherein insulating material layer 275 are disclosed).
With respect to claim 8, Xie discloses, in Figs.2A-2J and 3A-3E, a method for forming a device, comprising: forming a plurality of fins (205) over a semiconductor substrate (210), the fins comprising source/drain regions (240) and channel regions extending between the source/drain regions (240); forming source/drain junctions (240) over the source/drain regions; forming an interlayer dielectric (245) over the source/drain junctions (see Fig.2A, col.4 lines 20-67 wherein fins over substrate, spacers 230 over gate structures 215, dielectric layer 245 between spacers 230 and over source/drain regions 240 are disclosed); forming a cut opening (265) located between an adjacent pair of the source/drain junctions and extending into the semiconductor substrate (210) (see Figs.2B-2E, col.5 lines 3-36 wherein selective etch is performed to remove sacrificial gate 215 to expose fin 205 is disclosed; see Fig.2F, col.5 lines 37-46 wherein further selective etching removal of substrate 210 to define trenches 270 is disclosed); forming a dielectric fill layer (305, 272/275) disposed within a bottom portion of the cut opening, wherein a top surface of the dielectric fill layer extends to or above a top surface of the fins and extends to a top surface of the source/drain junctions (see Figs.2G, 3A, col.5 lines 47-61 wherein insulating material layer 275/272 and col.6 lines 21-31 wherein insulating material layer 275 are disclosed); and forming a functional gate stack (330) over each of the channel regions of the plurality of fins and within a top portion of the cut opening over and contacting the top surface of the dielectric fill layer, wherein a pair of opposing edges of the dielectric fill layer within the cut opening are aligned with edges of (i) the functional gate stack within the top portion of the cut opening, or (ii) one of the adjacent pair of the source/drain junctions (see Figs.2G, 3A, col.5 lines 47-61 wherein insulating material layer 275/272 and col.6 lines 21-31 wherein insulating material layer 275 are disclosed; see Fig.3E, col.7 lines 1-11 wherein replacement gate structure 330 is disclosed).
With respect to claim 9, Xie discloses, in Figs.2A-2J and 3A-3E, the method, wherein the functional gate stack (330) within the top portion of the cut opening directly overlies the dielectric fill layer (272) within the bottom portion of the cut opening (see Figs.2G, 3A, col.5 lines 47-61 wherein insulating material layer 275/272 and col.6 lines 21-31 wherein insulating material layer 275 are disclosed; see Fig.3E, col.7 lines 1-11 wherein replacement gate structure 330 is disclosed).
With respect to claim 10, Xie discloses, in Figs.2A-2J and 3A-3E, the method, wherein the dielectric fill layer comprises silicon nitride (see Figs.2G, 3A, col.5 lines 47-61 wherein insulating material layer 275/272 and col.6 lines 21-31 wherein Sin insulating material layer 275 are disclosed).
With respect to claim 11, Xie discloses, in Figs.2A-2J and 3A-3E, the method, wherein the pair of opposing edges are oriented perpendicular to a length direction of at least one of the plurality of fins.
With respect to claim 12, Xie discloses, in Figs.2A-2J and 3A-3E, the method, further comprising forming a spacer layer (230) over sidewalls of the interlayer dielectric (245) (see Fig.2A, col.4 lines 20-67 wherein fins over substrate, spacers 230 over gate structures 215, dielectric layer 245 between spacers 230 and over source/drain regions 240 are disclosed).
With respect to claim 13, Xie discloses, in Figs.2A-2J and 3A-3E, the method, wherein the spacer (230) layer comprises silicon nitride (see Fig.2A, col.4 lines 20-67 wherein fins over substrate, spacers 230 formed using the same material (e.g., silicon nitride) over gate structures 215, dielectric layer 245 between spacers 230 and over source/drain regions 240 are disclosed).
With respect to claim 14, Xie discloses, in Figs.2A-2J and 3A-3E, the method, wherein the dielectric fill layer (305, 272/275) extends into the semiconductor substrate (210) a distance greater than a length of each of the plurality of fins (205) (see Figs.2G, 3A, col.5 lines 47-61 wherein insulating material layer 275/272 and col.6 lines 21-31 wherein insulating material layer 275 are disclosed).
With respect to claim 15, Xie discloses, in Figs.2A-2J and 3A-3E, the device, wherein forming the plurality of fins further comprises: forming a first plurality of fins (205) within a first region of the semiconductor substrate; and forming a second plurality of fins with a second region of the semiconductor substrate, wherein the cut opening (265) is disposed within the second region of the semiconductor substrate.
With respect to claim 16, Xie discloses, in Figs.2A-2J and 3A-3E, the device, wherein forming the plurality of fins further comprises: forming a first plurality of fins within a first region of the semiconductor substrate; and forming a second plurality of fins with a second region of the substrate, wherein at least one of the second plurality of fins extends into the first region.
Citation of Pertinent Prior Art 
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. That is, the prior art cited on form PTO-892, either alone or in combination, teaches all the claimed limitations of claims 1, 7-8.
Examiner’s Telephone/Fax Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818